DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  in claim 1, the term “foam” should be preceded by a proper article   (“a” or ‘the”).  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, it is  not apparent whether the term “foam” recited on the first and  the second occasion refers to the same of different foams.
In claim 5 it is not apparent how the “second composition”  comprises the amounts of the resin and the foaming agent in relation with the components of the first composition and/or extrudate.  The second composition is just as composition from which the second extrudate is formed, which is further kneaded with the first extrudate, so  defining amounts of components  in the second composition with respect to the another composition/extrudate/ overall blend is improper (since it is not being blended with ant other components). 
Similarly, in claims 6 and 9, while the amounts of filler (impact modifier) may be defined with respect to the aromatic vinyl resin when it is being contained in the first composition, it cannot be defined with respect to the aromatic vinyl resin if it is present in the second composition, since, as discussed above, the second composition is not being blended with either the first composition or the first extrudate. 
Allowable Subject Matter
Claim s 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The instant invention is drawn to a  method of producing foam, comprising: producing foam by kneading and injection molding a first extrudate and a second extrudate, wherein the first extrudate is obtained by extruding a first composition comprising an aromatic vinyl resin and the second extrudate is obtained by extruding a second composition comprising a polyamide resin and a foaming agent; and the product obtained by the claimed process. 
The prior art of record discloses foams obtained from blends of polystyrene (PS) and polyamides (PA).  See, for example, US PGPub 20070100008, WO2017155114,  or EP2520610.
The prior art of record also discloses a process of producing PS or PA based foams that comprises forming two separate extrudates and mixing the extrudates, however, the extrudate containing foaming agent  does may contain a resin, but the resin is the same as in the first extrudate.  JP-2014047320.
However, the prior art of record does not disclose or fairly suggests a process as claimed and comprising the steps of kneading and injection molding a first extrudate and a second extrudate, wherein the first extrudate is obtained by extruding a first composition comprising an aromatic vinyl resin and the second extrudate is obtained by extruding a second composition comprising a polyamide resin and a foaming agent.
The applicants further demonstrated that foams obtained by the claimed process exhibit properties different from the foams obtained from mixtures of PS and PA.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ